


Exhibit 10.17
RESTRICTED STOCK UNIT AGREEMENT
For Grantees Located Inside the United States


Awarded to: participant name
Grant Date: grant date
Number of Shares: shares


This Restricted Stock Unit Agreement (“Award”) is made between FLIR Systems,
Inc., an Oregon corporation (“the Company”) and you, an employee or consultant
of the Company or one of its Subsidiaries (“Grantee”).


The Company sponsors the FLIR Systems, Inc. 2011 Stock Incentive Plan (the
“Plan”). The Plan governs the terms of this Award and controls in the event of
any ambiguity. A copy of the Plan as amended can be found on the Company
intranet or may be obtained by contacting the Company's Human Resources
Department. The terms and provisions of the Plan are incorporated herein by
reference. By signing this Award, you acknowledge that you have obtained and
reviewed a copy of the Plan. When used herein, the capitalized terms that are
defined in the Plan shall have the meanings given to them in the Plan, including
the term “Committee,” which means the Compensation Committee of the Company's
Board of Directors.


This Award entitles Grantee to receive the above-stated number of shares of the
Company's Common Stock (“Shares”) under the Plan. This Award is subject to the
Plan and the terms and conditions set forth below.


Your failure to execute this Agreement within 180 days of the Grant Date may
result in its cancellation.


In recognition of the value of your contribution to the Company, you and the
Company mutually covenant and agree as follows:


1.No Rights as Shareholder Prior to Issuance and Delivery of Shares. Grantee
shall not be deemed for any purpose to be a shareholder of the Company as to any
Shares subject to this Award until the Shares have been issued and delivered to
Grantee in accordance with the Plan and this Award.


2.This Award will vest as stated in this section 2.
    
(a)Performance Periods. The Company's 2011 fiscal year shall constitute the
"First Performance Period." The Company's 2012 fiscal year shall constitute the
“Second Performance Period.” The Company's 2013 fiscal year shall constitute the
“Third Performance Period.”
(b)Vesting of Shares. The percentage of Shares subject to this Award that shall
vest (i) thirteen months from the date of grant for the First Performance
Period, (ii) twenty-four months from the date of grant for the Second
Performance Period, and (iii) thirty-six months from the date of grant for the
Third Performance Period will be based on the Company's fully diluted earnings
per share (“EPS”) in accordance with the Plan and the chart in section 2(c) of
this Award. The number of shares eligible to vest on each vesting date will be
as stated in the grant details that are provided in your on-line account with
Fidelity Investments.
(c)Earnings Per Share Measurement. EPS for the Performance Period shall be
calculated as reported EPS according to GAAP. As defined in the table below: (i)
achieving Target Performance will result in the vesting of 100% of the shares
eligible to vest for the corresponding Performance Period, (ii) achieving
Maximum Performance will result in the vesting of 200% of the shares eligible to
vest for the corresponding Performance Period, (iii) achieving Threshold
Performance will result in the vesting of 50% of the shares eligible to vest for
the corresponding Performance Period, and (iv) achieving less than Threshold
Performance will result in no vesting of the shares eligible to vest for the
corresponding




--------------------------------------------------------------------------------




Performance Period. The vesting of the shares granted in this Award will be as
set forth in the table beginning on the next page.


 
 First
Performance Period
 
 
 Second
Performance Period
 
 
 Third
Performance Period
 
 EPS
 Percent of Target Shares That Will Vest
 
 
 EPS
 Percent of Target Shares That Will Vest
 
 
 EPS
 Percent of Target Shares That Will Vest
 Threshold Performance
$1.62
50%
 
 
$1.86
50%
 
 
$2.24
50%
 
$1.63
57%
 
 
$1.87
56%
 
 
$2.25
55%
 
$1.64
64%
 
 
$1.88
61%
 
 
$2.26
60%
 
$1.65
71%
 
 
$1.89
67%
 
 
$2.27
65%
 
$1.66
79%
 
 
$1.90
72%
 
 
$2.28
70%
 
$1.67
86%
 
 
$1.91
78%
 
 
$2.29
75%
 
$1.68
93%
 
 
$1.92
83%
 
 
$2.30
80%
 
 
 
 
 
$1.93
89%
 
 
$2.31
85%
 
 
 
 
 
$1.94
94%
 
 
$2.32
90%
 
 
 
 
 
 
 
 
 
$2.33
95%
 Target Performance
$1.69
100%
 
 
$1.95
100%
 
 
$2.34
100%
 
$1.70
106%
 
 
$1.96
106%
 
 
$2.35
105%
 
$1.71
113%
 
 
$1.97
112%
 
 
$2.36
111%
 
$1.72
119%
 
 
$1.98
118%
 
 
$2.37
116%
 
$1.73
125%
 
 
$1.99
124%
 
 
$2.38
121%
 
$1.74
131%
 
 
$2.00
129%
 
 
$2.39
126%
 
$1.75
138%
 
 
$2.01
135%
 
 
$2.40
132%
 
$1.76
144%
 
 
$2.02
141%
 
 
$2.41
137%
 
$1.77
150%
 
 
$2.03
147%
 
 
$2.42
142%
 
$1.78
156%
 
 
$2.04
153%
 
 
$2.43
147%
 
$1.79
163%
 
 
$2.05
159%
 
 
$2.44
153%
 
$1.80
169%
 
 
$2.06
165%
 
 
$2.45
158%
 
$1.81
175%
 
 
$2.07
171%
 
 
$2.46
163%
 
$1.82
181%
 
 
$2.08
176%
 
 
$2.47
168%
 
$1.83
188%
 
 
$2.09
182%
 
 
$2.48
174%
 
$1.84
194%
 
 
$2.10
188%
 
 
$2.49
179%
 
 
 
 
 
$2.11
194%
 
 
$2.50
184%
 
 
 
 
 
 
 
 
 
$2.51
189%
 
 
 
 
 
 
 
 
 
$2.52
195%
 Maximum Performance
$1.85
200%
 
 
$2.12
200%
 
 
$2.53
200%

To ensure that the measure of EPS growth is comparable on a year-to-year basis,
the Plan Administrator retains the discretion, to the extent permitted by
Section 162(m) of the Code, to adjust the EPS growth for any Performance Period
to account for acquisitions, divestitures, changes in accounting standards or
other extraordinary events reflected in the Company's financial statements.
 
(d)Forfeiture of Shares Not Vested. If the percentage of Shares subject to this




--------------------------------------------------------------------------------




Award that vest with respect to the Performance Period is less than 100 percent,
the Shares representing the difference between 100 percent and the percentage
vested shall be forfeited and cease to be subject to this Award.


3.Rights of Grantee with Respect to Shares Delivered. Grantee shall enjoy all
shareholder rights with respect to Shares that have been issued and delivered
and such Shares shall no longer be subject to the terms of the Plan or this
Award.


4.Termination of Service. In the event that Grantee's employment and consultancy
with the Company and its Subsidiaries terminates for any reason other than death
or a Qualifying Disability, as defined in Section 5, including a termination due
to retirement, this Award shall immediately expire and no additional Shares
shall be issued and delivered to Grantee pursuant to this Award. The date of
termination of Grantee's employment or consultancy for purposes of the Plan
shall be determined by the Committee, which determination shall be final.


5.Death or Qualifying Disability. In the event of Grantee's death or termination
of employment and consultancy with the Company and its Subsidiaries as a result
of Grantee's Qualifying Disability, this Award shall immediately vest. For
purposes of this Award, a “Qualifying Disability” shall mean a Disability, as
defined below, which the Committee determines is expected to prevent the Grantee
from thereafter engaging in any gainful employment. For purposes of this Award,
a “Disability” shall mean a total and permanent disability as defined in section
22(e)(3) of the Code. The determination of whether Grantee's Disability is a
Qualifying Disability shall be made by the Committee in its sole discretion, and
such determination shall be final.


6.Nontransferability of this Award. This Award may not be sold, transferred,
assigned, pledged, or encumbered and any such attempted action shall be void.


7.Withholding Taxes. The vesting and issuance of Shares to Grantee is a taxable
event for which the Company is obligated to withhold taxes. Grantee agrees to
pay to the Company an amount sufficient to provide for any federal, state, and
local withholding taxes, including FICA taxes, in connection with the issuance
and delivery of any Shares by the Company to Grantee. Grantee may satisfy this
withholding obligation by electing in writing (i) to transfer from Grantee's
Fidelity cash account an amount sufficient to satisfy the withholding
obligation, or (ii) have Company withhold from the Shares otherwise to be
delivered to Grantee that number of Shares that would satisfy the withholding
obligation. In the absence of a timely election by Grantee, the Committee will
use option (ii).


If the Committee withholds Shares to satisfy the withholding obligation, the
following rules apply:


(a)The value of the Shares withheld or transferred must equal (or exceed by at
most a fractional Share) the minimum withholding obligation.


(b)The value of the Shares withheld or transferred shall be the Fair Market
Value determined as of the vesting date.


(c)The election is subject to the consent or disapproval of the Committee.


8.Exclusion of Shares from Compensation. Shares issued and delivered to Grantee
pursuant to the Plan will not constitute compensation to Grantee for purposes of
any retirement, life insurance or other employee benefit plan of the Company.


9.Termination of Award. This Award shall terminate when no further Shares may be
delivered




--------------------------------------------------------------------------------




to Grantee pursuant to this Award.


10.Governing Law. This Award is governed by, and subject to, the laws of the
State of Oregon, as provided in the Plan.


For purposes of litigating any dispute that arises under this Award or the
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Oregon, and agree that such litigation shall be conducted in the
appropriate state or federal courts of Oregon.


11.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or to participation in the Plan or to
future Awards that may be granted under the Plan by electronic means or to
request Grantee's consent to participate in the Plan by electronic means.
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.


12.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.






FLIR SYSTEMS, INC.                GRANTEE




/s/ Earl R. Lewis
                
Earl R. Lewis                        Name
Chairman, President and Chief Executive Officer    Signed Electronically






